John E. Jennings, Judge, dissenting. The majority holds that appellant’s argument that he was subjected to an illegal search was not properly preserved and affirms the case on that basis. Because I disagree with the majority’s view on this threshold issue, I dissent. The critical question in my view is whether the trial court agreed to consider the motion simultaneously with the evidence on the merits. See Stewart v. State, 332 Ark. 138, 964 S.W.2d 793 (1998). It is clear to me that this is what the trial court did. Prior to trial the appellant filed a motion to suppress based on the illegality of the search. No separate hearing was held on the motion. At trial considerable time was devoted to the basis of and circumstances surrounding the stop of the appellant and the subsequent search. At the close of the evidence appellant again moved to suppress based on the illegality of the search and stated his reasons to the court. The prosecuting attorney responded to the argument on the merits. He did not argue to the court that the argument had been waived or that the issue had not been sufficiently developed. The trial court then denied the motion to suppress based upon the totality of the circumstances. From the foregoing it is sufficiendy clear to me that the motion to suppress was in fact heard simultaneously with the merits of the case. I would therefore reach the merits of the argument. PITTMAN, J., joins in this dissent.